This is an appeal from an order of the former Supreme Court at the Atlantic County Circuit, opening an *Page 14 
interlocutory judgment entered against the defendant by default, and permitting it to appear and defend upon terms.
An appeal, however, lies only from a final judgment. The order thus sought to be reviewed does not fall within the category of a final judgment and is, therefore, not appealable. R.S.
2:27-349. Vide Farmland Dairies v. Van Tol, 132 N.J.L. 298, aff'd 133 Id. 313; Matthews v. Public Servive Interstate,etc., Co., 130 Id. 495; Chavers v. McCall, 127 Id. 595;Kople v. Zalon, 122 Id. 422; Jacquin v. Appelgate, 128Id. 598; Gaffney v. Illingsworth, 90 Id. 490.
The appeal is accordingly dismissed, with costs.
For dismissal of appeal: Chief Justice VANDERBILT and Justices CASE, HEHER, OLIPHANT, WACHENFELD, BURLING, and ACKERSON — 7.
Opposed: None.